DETAILED ACTION

Response to Amendment
Applicant’s arguments, see pp. 10-11, filed in the Reply of 16 May 2022 (“Reply”), with respect to the drawings and the inclusion of a section line, have been fully considered and are persuasive.  The objection has been withdrawn. 

	Concerning the comment in the prior Action concerning certain documents cited in an Information Disclosure Statement (“IDS”), the Examiner reiterates that only the documents that were submitted, limited to those portions in English and understandable from the drawing disclosures, have been considered.  Other, related documents that were properly cited in that IDS have been considered on their own merits.  The Examiners initials on the “list” indicate that only portions of the documents cited were considered.  For example, for the cited International Application Publication, only the search report was considered for that entry on the list. Similarly, the Russian-language portions of the RU document were not considered; any English-language patent family member which may have also been cited was considered as noted on the list.

	While not addressed in Applicant’s Reply, the objection to the use of certain trademarks in the application without an accompanying generic descriptor is withdrawn, sua sponte, as the marks’ technical meanings are generally well understood by those of ordinary skill in the art.

	Applicant’s replacement Abstract has been entered, despite its submission not complying with 37 C.F.R. § 1.121(b)(2)(ii), which requires a marked-up copy to have been submitted.

Allowable Subject Matter
Claims 1-3,7,9-12 and 15-23 are allowed.

The following is an examiner’s statement of reasons for allowance.  As indicated in the Action dated 22 February 2022, Fung, at col. 12, lines 51-58, states:
Within the coupling 114 is an axial hole 119, which has a diameter similar to the distal end of the axial bore 118 in the set screw 116. The distal end of the axial hole 119 is in communication with the proximal end of the axial bore 118 to provide a passage into which the puller wire 42 can extend when the corresponding rack gear 106 and coupling 114 are moved distally. This prevents the puller wire 42 from buckling.

(emphasis added). Thus, Fung teaches away from further modification of Kimmel’s structures to include the feature of original Claim 8, “a second ferrule . . . joined to the first ferrule,” now presented in the combination of Claim 1.  The balance of the prior art of record fails to disclose or fairly suggest the combination of features recited in Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783




/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783